 


110 HRES 1438 EH: Commemorating the 50th anniversary of the Azorean Refugee Act of 1958 and celebrating the extensive contributions of Portuguese-American communities to the United States.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1438 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Commemorating the 50th anniversary of the Azorean Refugee Act of 1958 and celebrating the extensive contributions of Portuguese-American communities to the United States. 
 
 
Whereas from September 27, 1957, until October 24, 1958, a series of violent eruptions and earthquakes that amounted to a natural calamity destroyed the economic infrastructure in Faial Island, Portugal, and impacted all of the 9 islands in the Azores archipelago; 
Whereas most of Faial Island’s 25,000 people lost their livelihoods in the midst of fumes, smoke, lava, and constant earthquakes, and had no choice but to escape to other islands in the Azores; 
Whereas the United States offered a helping hand to the distressed people of the Azores by introducing and passing the Azorean Refugee Act, spearheaded by Senators John Pastore of Rhode Island and John F. Kennedy of Massachusetts, which became Public Law 85–892; 
Whereas the Azorean Refugee Act made 1,500 special nonquota immigrant visas available to the destitute victims of the Capelinhos Volcano in the Azores, and was extended until 1962 to allow the entry of an even greater number of refugees; 
Whereas the eruption of the Capelinhos Volcano led to a wave of Portuguese immigration that brought more than 175,000 Azoreans to the United States between 1960 and 1980; 
Whereas according to the United States Census from the year 2000, there were 1,176,615 Portuguese-Americans in the United States, and the vast majority of these were of Azorean descent; 
Whereas major communities of Portuguese-Americans of Azorean descent can be found in southeastern New England; the areas around San Francisco, San Diego, and the San Joaquin Valley, California; Hawaii; and the New Jersey/New York metropolitan area; 
Whereas these recent immigrants have built on the work initiated by earlier arrivals, and through their remarkable work ethic have, among other activities, distinguished themselves in farming and fishing; 
Whereas by the 1970s, roughly half of all dairy farms in the San Joaquin Valley were owned and operated by Portuguese-Americans and contributed to making California the number one dairy producing State in the Nation; 
Whereas the Portuguese of the American east coast have dominated the fishing industry, and contributed to making New Bedford, Massachusetts, one of our Nation’s greatest seaports; 
Whereas Portuguese immigrants and their descendants have contributed substantially to American workforce, leadership, and culture, and produced successful physicians, lawyers, and university professors; 
Whereas in the public sector, Portuguese-Americans have become legislators at the local, State, and Federal level, State attorney generals, justices, judges, and successful lawyers, and are members of school committees and boards, as well as city councils; 
Whereas as the governor of California, Ronald Reagan proclaimed the 2nd week of March as Portuguese Immigrant Week in 1969; and 
Whereas President John F. Kennedy recognized that immigrants coming from the Azores had made excellent contributions to our Nation as citizens: Now, therefore, be it  
 
That the House of Representatives— 
(1)commemorates the 50th anniversary of the Azorean Refugee Act of 1958; 
(2)celebrates the Azorean Refugee Act of 1958 as worthy and admirable legislation that represented America at its finest, reaching out to people in need; and 
(3)recognizes the momentous contributions of Portuguese immigrants and their descendants to the United States, who have so greatly enriched our Nation. 
 
Lorraine C. Miller,Clerk.
